             Case 1:18-cv-01901-EGS Document 70 Filed 02/15/21 Page 1 of 4




                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA

M.J., et al.,                                        )
                                                     )
                                Plaintiffs,          )
                                                     )
        - against -                                  )
                                                         Civ. No. 1:18-cv-1901 (EGS)
                                                     )
The District of Columbia, et al.,                    )
                                                     )
                                Defendants.          )
                                                     )

                                    JOINT STATUS REPORT

        Plaintiffs L.R. and Disability Rights D.C. at University Legal Services (together,

“Plaintiffs”) and Defendants the District of Columbia, Mayor Muriel Bowser, in her official

capacity, Barbara J. Bazron,1 in her official capacity as Director of the Department of Behavioral

Health, and Wayne Turnage, in his official capacity as Director of the Department of Health Care

Finance (collectively, “the District”), by and through their respective undersigned counsel,

respectfully submit the following Joint Status Report in response to the Court’s December 15,

2020 Minute Order directing the Parties to submit a joint status report. Counsel for the Parties

conferred regarding these topics from February 8, 2021 to February 11, 2021.

        1.       As described in their Joint Status Reports dated August 14, 2020, October 14, 2020,

and December 14, 2020, the Parties have continued to work through discovery concerning class

certification issues in anticipation of Plaintiffs’ motion for class certification and the District’s

response thereto. Following Magistrate Judge Harvey’s July 1, 2020 Memorandum Opinion and

Order requiring that the District produce contact information regarding a sample group of 198


        1
          Although former Department of Behavioral Health Director Tanya A. Royster was
originally named as a defendant, Federal Rule of Civil Procedure 25(d) provides that when a
government official named in her official capacity departs from office, her successor “is
automatically substituted as a party.”
            Case 1:18-cv-01901-EGS Document 70 Filed 02/15/21 Page 2 of 4




children in the putative class, the District produced the information on July 31, 2020. Since

receiving the information, Plaintiffs have worked diligently to contact and engage these children

and, where appropriate, their parents or guardians, in order to obtain authorization for their mental

health records, which Plaintiffs’ expert consultants will use to develop evidence to assist the Court

in determining whether class certification is appropriate. Unfortunately, Plaintiffs determined

through the course of their extensive outreach efforts using all contact information provided by the

District that the supplied contact information for over half of the children is no longer current

and/or unusable. On September 30, 2020, Plaintiffs identified to the District the children whose

contact information appears to be inaccurate and/or unusable and requested that the District

confirm whether they possess any additional or different contact information for those children.

Defendants produced supplemental contact information for 25 such children on October 20, 2020.

       2.       Due to the fact that Plaintiffs were unable to obtain current and/or usable contact

information for over half of the children identified in their initial request, on November 5, 2020,

Plaintiffs propounded additional interrogatories on Defendants, requesting contact information for

a group of 128 additional children in the putative class. Defendants responded to Plaintiffs’

interrogatories on December 11, 2020 and, following the resolution of technical difficulties,

produced contact information for those children on December 14, 2020.

       3.       Plaintiffs have sought and continue to seek to contact and engage these children

and, where appropriate, their parents or guardians, in order to obtain authorization for their mental

health records, which Plaintiffs’ expert consultants will use to develop evidence to assist the Court

in determining whether class certification is appropriate.

       4.       While Plaintiffs efforts are ongoing, the Parties acknowledge the need to move

forward towards class certification. Plaintiffs continue their outreach efforts to both prospective



                                                 2
          Case 1:18-cv-01901-EGS Document 70 Filed 02/15/21 Page 3 of 4




class members, their parents or guardians (where appropriate), and mental health providers, and

have begun the process of working with expert consultants. In light of the fact that this is a time

intensive process, the Parties have agreed upon a briefing schedule for the filing of Plaintiffs’ class

certification motion that Plaintiffs believe will provide them sufficient time to gather information

and coordinate with expert consultants to provide the Court with as much information as possible

in making its decision regarding class certification. At this time, the Plaintiffs believe that the

proposed schedule is best suited to having their claims and those of the putative class resolved as

quickly as possible to remedy what they believe is ongoing and significant harm.

       For these reasons, the Parties respectfully recommend that the Court enter an order setting

the following briefing schedule for Plaintiff's class certification motion:

           a) July 19, 2021: Plaintiffs' Motion for Class Certification Due;

           b) September 27, 2021: Defendants' Opposition to Plaintiffs' Motion for Class

               Certification Due;

           c) October 25, 2021: Plaintiffs' Reply in Support of Motion for Class Certification

               Due;

           d) October 25, 2021: Close of rebuttal discovery regarding class certification issues.




                                                  3
         Case 1:18-cv-01901-EGS Document 70 Filed 02/15/21 Page 4 of 4




Dated: February 15, 2021

Respectfully Submitted,

 /s/ Jason T. Mitchell                           KARL A. RACINE
                                                 Attorney General for the District of Columbia
 Ira A. Burnim (D.C. Bar No. 406154)
 Lewis L. Bossing (D.C. Bar No. 984609)          TONI MICHELLE JACKSON
 JUDGE DAVID L. BAZELON CENTER FOR MENTAL        Deputy Attorney General
 HEALTH LAW                                      Public Interest Division
 1090 Vermont Avenue NW, Suite 220
 Washington, D.C. 20005                          /s/ Fernando Amarillas
 Tel: (202) 467-5730                             FERNANDO AMARILLAS [974858]
                                                 Chief, Equity Section
 Sandra J. Bernstein (D.C. Bar No. 455355)
 Mary Nell Clark (D.C. Bar No. 419732)           /s/ Micah Bluming
 DISABILITY RIGHTS DC AT UNIVERSITY LEGAL        MATEYA B. KELLEY [888219451]
 SERVICES                                        MICAH BLUMING [1618961]
 220 I Street NE, Suite 130                      HONEY MORTON [1019878]
 Washington, D.C. 20002                          Assistant Attorneys General
 Tel: (202) 547-0198                             400 Sixth Street, N.W., Suite 10100
                                                 Washington, D.C. 20001
 Seth M. Galanter (D.C. Bar No. 479919)          (202) 724-7272
 Alice Y. Abrokwa (D.C. Bar No. 1023510)         (202) 730-1833 (fax)
 NATIONAL CENTER FOR YOUTH LAW                   mateya.kelley@dc.gov
 1313 L Street NW, Suite 130                     micah.bluming@dc.gov
 Washington, D.C. 20005                          honey.morton@dc.gov
 Tel.: (202) 868-4786
                                                 Counsel for Defendants
 Howard Schiffman (D.C. Bar No. 358814)
 Jason T. Mitchell (D.C. Bar No. 1005757)
 SCHULTE ROTH & ZABEL LLP
 901 Fifteenth Street NW, Suite 800
 Washington, D.C. 20005
 Tel: (202) 729-7470
 Fax: (202) 730-4520
 jason.mitchell@srz.com

 Counsel for Plaintiffs




                                             4
